Exhibit 10.6

PERRY ELLIS INTERNATIONAL, INC.

CHANGE IN CONTROL SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

1.    Introduction. The purpose of this Perry Ellis International, Inc. Change
in Control Severance Plan (the “Plan”) is to provide assurances of specified
benefits to certain employees of the Company and its Affiliates whose employment
is (i) involuntarily terminated other than for death, Disability, or Cause, or
(ii) voluntarily terminated for Good Reason under the circumstances described in
the Plan. See page 4 of the Plan for the definition of “Participant,” which
describes the employees of the Company and its Affiliates eligible to
participate in the Plan. This Plan is a “severance pay arrangement,” within the
meaning of Section 3(2)(B)(i) of ERISA, that is intended to be excepted from the
definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of ERISA, and is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations §2510.3-2(b). This document constitutes both the written instrument
under which the Plan is maintained and the required summary plan description for
the Plan.

2.    Important Terms. The following words and phrases, when the initial letter
of the term is capitalized, will have the meanings set forth in this Section 2,
unless a different meaning is plainly required by the context:

2.1    “Accrued Obligations” mean (i) a Participant’s Base Salary that is
accrued but unpaid as of the date of such Participant’s Involuntary Termination,
(ii) any amount arising from a Participant’s participation in, or benefits
under, any employee benefit plans, programs or arrangements of the Company or
its Affiliates (other than severance plans, programs or arrangements) or the
Equity Plan (subject to the terms and conditions of the Equity Plan and any
applicable award agreement thereunder), (iii) any accrued but unpaid vacation
pay owed to the Participant in accordance with the Company’s or its Affiliates’
vacation policy and (iv) any accrued but unpaid business expenses that are
reimbursable to a Participant pursuant to the Company’s or its Affiliates’
expense reimbursement policies and procedures.

2.2    “Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
Person to whom the Administrator has delegated any authority or responsibility
with respect to the Plan pursuant to Section 12, but only to the extent of such
delegation.

2.3    “Affiliate” means, (a) any Person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(b) to the extent provided by the Compensation Committee, any Person or entity
in which the Company has a significant interest.

2.4    “Base Salary” means a Participant’s base salary as in effect immediately
prior to such Participant’s Involuntary Termination or, if greater, at the level
in effect immediately prior to the Change in Control.

2.5    “Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

2.6     “Cause” means (i) the failure by the Participant to perform, in a
reasonable manner, his or her duties as assigned by the Company or its
Affiliates; (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or its
Affiliates, if any, or any policies and procedures established from time to time
by the Company or its Affiliates, (iii) any violation or breach by the
Participant of any noncompetition, non-solicitation, non-disclosure and/or other
similar agreement with the Company or its Affiliates, (iv) any act by the
Participant of dishonesty or bad faith with respect to the Company or its
Affiliates, (v) any involvement by the Participant in fraud, misappropriation or
embezzlement related to the business or property of the Company, or (vi) the
commission by the Participant of any act, misdemeanor, or crime reflecting
unfavorably upon the Participant or the Company or its Affiliates.

2.7    “Change in Control” means the occurrence of any of the following: (i) the
acquisition by any Person of Beneficial Ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of more than 50% of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) (the foregoing
Beneficial Ownership hereinafter being referred to as a “Controlling Interest”);
provided, however, that the following acquisitions shall not constitute or
result in a Change of Control: (v) any acquisition directly from the Company;
(w) any acquisition by the Company; (x) any acquisition by any Person that as of
the Effective Date owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) below; or (ii) consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its Subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its Subsidiaries
(each, a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, 50% or more of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or (iii) Approval
by the shareholders of the Company of a complete liquidation or dissolution of
the Company.

 

2



--------------------------------------------------------------------------------

2.8    “Change in Control Period” means the time period beginning on the date of
consummation of a Change in Control and ending on the date that is twelve
(12) months following such Change in Control.

2.9    “Code” means the Internal Revenue Code of 1986, as amended.

2.10    “Company” means Perry Ellis International, Inc., a Florida corporation,
and any successor that assumes the obligations of the Company under the Plan, by
way of merger, acquisition, consolidation or other transaction.

2.11    “Compensation Committee” means the Compensation Committee of the Board.

2.12    “Disability” shall have the meaning set forth in the Equity Plan.

2.13    “Effective Date” means April 22, 2018, the date on which this Plan was
adopted by the Compensation Committee.

2.14    “Equity Awards” means a Participant’s stock options, stock appreciation
rights, restricted stock, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards that
are outstanding as of immediately prior to the consummation of the Change in
Control.

2.15    “Equity Plan” means, collectively, the Amended and Restated Perry Ellis
International, Inc. 2015 Long Term Incentive Compensation Plan and the Second
Amended and Restated Perry Ellis International, Inc. 2005 Long Term Incentive
Compensation Plan.

2.16    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.17    “Good Reason” means the occurrence of any of the following events
without a Participant’s express prior written consent: (i) a reduction in the
Participant’s Base Salary or Target Bonus, each as in effect on the date
immediately prior to the consummation of the Change in Control; (ii) a material
diminution in the Participant’s authority or responsibilities with the Company
as the same may be increased from time to time (other than in connection with
the Participant’s physical or mental illness or incapacity); provided, that no
diminution of authority or responsibilities, shall be deemed to occur if,
following a Change of Control, the Participant otherwise retains the
Participant’s authority or responsibilities relative to the Company (or its
successor) as a subsidiary of such acquiror; or (iii) the relocation of the
Participant’s principal place of employment to a location that increases the
Participant’s one-way commute by more than fifty (50) miles; provided, that no
event shall constitute “Good Reason” unless (x) the Participant gives the
Company written notice of Participant’s objection to such event within thirty
(30) days following such event, (y) such event is not corrected, in all material
respects, by the Company or its Affiliate within thirty (30) days following the
Company’s receipt of such notice and (z) the Participant resigns his or her
employment with the Company and its Affiliates not more than thirty (30) days
following the expiration of the thirty (30)-day correction period described in
the foregoing clause (y).

 

3



--------------------------------------------------------------------------------

2.18    “Incumbent Board” means the individuals who constitute the Board on the
Effective Date.

2.19    “Involuntary Termination” means a termination of employment of a
Participant under the circumstances described in Section 4.

2.20    “Multiplier” means the Multiplier applicable to a Participant,
determined in accordance with Appendix A attached hereto.

2.21    “Participant” means each employee designated as a Tier I, II or III
participant by the Compensation Committee.

2.22    “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, governmental entity,
unincorporated entity or other entity.

2.23    “Plan” means this Perry Ellis International, Inc. Change in Control
Severance Plan, as set forth in this document, and as hereafter amended from
time to time.

2.24    “Restrictive Covenants” with respect to a Participant means any written
non-competition, non-solicitation, non-disclosure, non-disparagement, return of
property or similar provisions or agreements between such Participant and the
Company or any of its Affiliates.

2.25    “Section 409A Limit” means two (2) times the lesser of: (i) the
Participant’s annualized compensation based upon the annual rate of pay paid to
the Participant during the Participant’s taxable year preceding the
Participant’s taxable year of the Participant’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Participant’s employment is terminated.

2.26    “Severance Period” means the period following a Participant’s
Involuntary Termination as determined in accordance with Appendix A attached
hereto.

2.27    “Target Bonus” means a Participant’s annual target cash incentive
opportunity, as in effect immediately prior to such Participant’s Involuntary
Termination or, if greater, at the level in effect immediately prior to the
Change in Control.

3.    Eligibility for Severance Benefits. An individual is eligible for
Severance Benefits only if he or she experiences an Involuntary Termination, as
described in Section 4.

 

4



--------------------------------------------------------------------------------

4.    Involuntary Termination During the Change in Control Period. If, during
the Change in Control Period, (i) a Participant terminates his or her employment
with the Company (or any Affiliate of the Company) for Good Reason, or (ii) the
Company (or any Affiliate of the Company) terminates the Participant’s
employment for a reason other than Cause, the Participant’s death or Disability
(in either case, an “Involuntary Termination”), then, subject to the
Participant’s compliance with Section 7, the Participant will receive the
compensation and other benefits (the “Severance Benefits”) set forth in
Section 5, subject to the terms and conditions of the Plan.

5.    Severance Benefits. If a Participant becomes eligible for Severance
Benefits in accordance with Sections 3 and 4, the Company shall pay or provide
(or cause to be paid or provided) to the Participant (in addition to the Accrued
Obligations) the following Severance Benefits:

5.1    An aggregate payment equal to the product of the Multiplier and the
Participant’s monthly Base Salary, payable in equal monthly installments during
the Severance Period.

5.2    A prorated portion of the Participant’s annual cash bonus payable with
respect to the calendar year in which the Involuntary Termination occurs,
determined on a daily basis, based solely on the actual level of achievement of
the applicable performance goals for such year, and payable if and when annual
bonuses are paid to other similarly situated employees of the Company with
respect to such year.

5.3    During the Severance Period, subject to the Participant’s timely election
of (and continued eligibility for) continued health coverage pursuant to the
federal law known as “COBRA,” the applicable COBRA premiums for the Participant
and any eligible dependents who participated in the Company’s (or its
Affiliate’s) health plan as of immediately prior to the date of the
Participant’s Involuntary Termination; provided, that the Company (or its
Affiliate) would not be subject to any excise tax under Section 4980D of the
Code or other penalty or liability pursuant to the provisions of the Patient
Protection and Affordable Care Act of 2010 (as amended from time to time) or
other applicable law (or to the extent such COBRA subsidy is not permitted under
the terms of the applicable benefit plan or applicable law). For the avoidance
of doubt, the Participant’s health benefit coverage from the Company (or its
Affiliate) during the Severance Period shall run concurrent with the health
continuation coverage period mandated by Section 4980B of the Code.

5.4    Any outstanding Equity Awards shall be treated in the manner provided in
the Equity Plan and the award agreements issued to the Participant thereunder.

6.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Plan or otherwise payable to a Participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code (“280G
Payments”), and (ii) but for this Section 6, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the 280G Payments
will be either:

6.1.1    delivered in full, or

 

5



--------------------------------------------------------------------------------

6.1.2    delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by the
Participant, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. If a reduction in the 280G Payments is necessary so
that no portion of such benefits are subject to the Excise Tax, reduction will
occur in the following order: (i) cancellation of awards granted “contingent on
a change in ownership or control” (within the meaning of Section 280G of the
Code); (ii) a pro rata reduction of (A) cash payments that are subject to
Section 409A as deferred compensation and (B) cash payments not subject to
Section 409A of the Code; (iii) a pro rata reduction of (A) employee benefits
that are subject to Section 409A as deferred compensation and (B) employee
benefits not subject to Section 409A; and (iv) a pro rata cancellation of
(A) accelerated vesting of equity awards that are subject to Section 409A as
deferred compensation and (B) equity awards not subject to Section 409A. In the
event that acceleration of vesting of equity awards is to be canceled, such
acceleration of vesting will be canceled in the reverse order of the date of
grant of a Participant’s equity awards.

Any determination required under this Section 6 will be made in writing by the
Company’s independent public accountants immediately prior to the Change in
Control or such other Person to which the parties mutually agree (the “Firm”),
whose determination will be conclusive and binding upon the Participant and the
Company. For purposes of making the calculations required by this Section 6, the
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Participant and the
Company will furnish to the Firm such information and documents as the Firm may
reasonably request in order to make a determination under this Section 6. The
Company will bear all costs the Firm may incur in connection with any
calculations contemplated by this Section 6.

7.    Conditions to Receipt of Severance Benefits.

7.1    Release Agreement. As a condition to receiving the Severance Benefits,
each Participant will be required to sign and not revoke a separation and
release of claims agreement in the form attached hereto as Appendix B (the
“Release”). In all cases, the Release must become effective and irrevocable no
later than the sixtieth (60th) day following the Participant’s Involuntary
Termination (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, the Participant will
forfeit any right to the Severance Benefits. In no event will the Severance
Benefits be paid or provided until the Release becomes effective and
irrevocable.

7.2    Restrictive Covenants. As a condition to receiving the Severance
Benefits, each Participant shall comply with the restrictive covenants set forth
on Appendix C.

8.    Timing of Severance Benefits. Provided that the Release becomes effective
and irrevocable by the Release Deadline Date and subject to Section 10, the
Severance Benefits will be paid, or in the case of installments, will commence,
on the first Company payroll date following the Release Deadline Date (such
payment date, the “Severance Start Date”), and any Severance Benefits otherwise
payable to the Participant during the period immediately following the
Participant’s termination of employment with the Company through the Severance
Start Date will be paid in a lump sum to the Participant on the Severance Start
Date, with any remaining payments to be made as provided in this Plan.

 

6



--------------------------------------------------------------------------------

9.    Exclusive Benefit. The Severance Benefits shall be the exclusive benefit
for a Participant related to termination of employment and/or Change in Control
during the Change in Control Period (including, without limitation, under any
applicable employment or severance agreement or plan).

10.    Section 409A.

10.1    Notwithstanding anything to the contrary in this Plan, no Severance
Benefits to be paid or provided to a Participant, if any, under this Plan that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A of the Code,
and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until the Participant has a “separation from service” within the meaning of
Section 409A. Similarly, no Severance Benefits payable to a Participant, if any,
under this Plan that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until the Participant
has a “separation from service” within the meaning of Section 409A.

10.2    It is intended that the Severance Benefits will be either exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 10.4 below or as resulting from an involuntary
separation from service as described in Section 10.5 below or will be compliant
with Section 409A. In no event will a Participant have discretion to determine
the taxable year of payment of any Deferred Payment.

10.3    Notwithstanding anything to the contrary in this Plan, if a Participant
is a “specified employee” within the meaning of Section 409A at the time of the
Participant’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following the Participant’s separation from service, will become payable on the
date six (6) months and one (1) day following the date of the Participant’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, in the event of the
Participant’s death following the Participant’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of the Participant’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Plan is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

10.4    Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Section 10.

10.5    Any amount paid under this Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of this
Section 10.

 

7



--------------------------------------------------------------------------------

10.6    The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the Severance Benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply or be exempt. Notwithstanding anything
to the contrary in the Plan, including but not limited to Sections 12 and 15,
the Company reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of the Participants,
to comply with Section 409A or to avoid income recognition under Section 409A
prior to the actual payment of Severance Benefits or imposition of any
additional tax. In no event will the Company reimburse a Participant for any
taxes or other costs that may be imposed on the Participant as result of
Section 409A.

11.    Withholdings. The Company will withhold from any Severance Benefits all
applicable U.S. federal, state, local and non-U.S. taxes required to be withheld
and any other required payroll deductions.

12.    Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator; provided, that, during the Change in Control
Period, the Administrator shall not have discretionary authority in the
administration of the Plan, and any court or tribunal that adjudicates any
dispute, controversy or claim arising under, in connection with or related to
the Plan will apply a de novo standard of review to any determinations made by
the Administrator, and such de novo standard shall apply notwithstanding the
administrative authority granted hereunder to the Administrator or
characterization of any decision by the Administrator as final, binding or
conclusive on any party. The Administrator is the “named fiduciary” of the Plan
for purposes of ERISA and will be subject to the fiduciary standards of ERISA
when acting in such capacity. In accordance with Section 2.2, the Administrator
(a) may, in its sole discretion and on such terms and conditions as it may
provide, delegate in writing to one or more officers of the Company all or any
portion of its authority or responsibility with respect to the Plan, and (b) has
the authority to act for the Company (in a non-fiduciary capacity) as to any
matter pertaining to the Plan; provided, however, that any Plan amendment or
termination or any other action that reasonably could be expected to increase
materially the cost of the Plan must be approved by the Board.

13.    Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.2 and 12 each such officer will not be
excluded from participating in the Plan if otherwise eligible, but he or she is
not entitled to act upon or make determinations regarding any matters pertaining
specifically to his or her own benefit or eligibility under the Plan. The
Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.

14.    Effectiveness. The Plan became effective upon the Effective Date.

 

8



--------------------------------------------------------------------------------

15.    Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan (including any appendices or
annexes thereto) at any time, without advance notice to any Participant and
without regard to the effect of the amendment or termination on any Participant
or on any other individual, subject to the following. Any amendment or
termination of the Plan (or any appendix or exhibit thereto) will be in writing.
Notwithstanding the foregoing, any amendment to the Plan (or any appendix or
exhibit thereto) that (a) causes an individual to cease to be a Participant, or
(b) adversely affects the Severance Benefits potentially payable to a
Participant (including, without limitation, imposing additional conditions or
modifying the amount or timing of payment), will not be effective without the
consent of such Participant, unless such amendment is required by law or a
written notice is provided to such Participant at least one (1) year in advance
of such amendment; provided, that no such amendments shall be effective during
the Change in Control Period. Any action of the Company in amending or
terminating the Plan (or any appendix or exhibit thereto) will be taken in a
non-fiduciary capacity.

16.    Claims and Appeals.

16.1.1    Claims Procedure. Any employee or other Person who believes he or she
is entitled to any Severance Benefits may submit a claim in writing to the
Administrator within ninety (90) days of the earlier of (i) the date the
claimant learned the amount of his or her Severance Benefits or (ii) the date
the claimant learned that he or she will not be entitled to any Severance
Benefits. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
also will describe any additional information needed to support the claim and
the Plan’s procedures for appealing the denial. The denial notice will be
provided within ninety (90) days after the claim is received. If special
circumstances require an extension of time (up to ninety (90) days), written
notice of the extension will be given within the initial ninety (90)-day period.
This notice of extension will indicate the special circumstances requiring the
extension of time and the date by which the Administrator expects to render its
decision on the claim.

16.1.2    Appeal Procedure. If the claimant’s claim is denied, the claimant (or
his or her authorized representative) may apply in writing to the Administrator
for a review of the decision denying the claim. Review must be requested within
sixty (60) days following the date the claimant received the written notice of
their claim denial or else the claimant loses the right to review. The claimant
(or representative) then has the right to review and obtain copies of all
documents and other information relevant to the claim, upon request and at no
charge, and to submit issues and comments in writing. The Administrator will
provide written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice also will include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.

17.    Attorneys’ Fees. The parties shall each bear their own expenses, legal
fees and other fees incurred in connection with this Plan.

 

9



--------------------------------------------------------------------------------

18.    Source of Payments. All payments under the Plan will be paid from the
general funds of the Company; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any Person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

19.    Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or Affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

20.    No Enlargement of Employment Rights. Neither the establishment or
maintenance or amendment of the Plan, nor the making of any benefit payment
hereunder, will be construed to confer upon any individual any right to continue
to be an employee of the Company. The Company expressly reserves the right to
discharge any of its employees at any time, with or without Cause. However, as
described in the Plan, a Participant may be entitled to Severance Benefits
depending upon the circumstances of his or her termination of employment.

21.    No Setoff. The Company’s obligation to pay or provide (or cause to be
paid or provided) the Severance Benefits and otherwise to perform its
obligations hereunder shall be absolute and unconditional and shall not be
affected by any setoff, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to such Participant
under any provisions of this Plan and no amounts received from other employment
shall serve to mitigate the payments hereunder.

22.    Successors. Any successor to the Company of all or substantially all of
the Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) shall assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.

23.    Applicable Law. The provisions of the Plan will be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the internal substantive laws of the state of Florida (but not its
conflict of laws provisions).

24.    Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

25.    Headings. Headings in this Plan document are for purposes of reference
only and will not limit or otherwise affect the meaning hereof.

26.    Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its Board, from
all losses, claims, costs or other liabilities arising from their acts or
omissions in connection with the administration, amendment or termination of the
Plan, to the maximum extent permitted by applicable law. This indemnity will
cover all such liabilities, including judgments, settlements and costs of
defense. The Company will provide this indemnity from its own funds to the
extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such Person by
the Company.

 

10



--------------------------------------------------------------------------------

27.   Additional Information.      Plan Name:    Perry Ellis International, Inc.
Change in Control Severance Plan   Plan Sponsor:   

Perry Ellis International, Inc.

c/o General Counsel

3000 N.W. 107th Avenue

Miami, Florida 33172

(305) 592-2830

  Identification Numbers:   

EIN: 59-1162998

PLAN: 503

  Plan Year:    Company’s fiscal year (i.e., December 31)   Plan Administrator:
  

Perry Ellis International, Inc.

Attention: Administrator of the Perry Ellis International, Inc.

Change in Control Severance Plan

3000 N.W. 107th Avenue

Miami, Florida 33172

(305) 592-2830

  Agent for Service of Legal Process:   

Perry Ellis International, Inc.

Attention: General Counsel

3000 N.W. 107th Avenue

Miami, Florida 33172

(305) 592-2830

  Type of Plan Plan Costs:   

Service of process also may be made upon the Administrator.

Severance Plan

The cost of the Plan is paid by the Company.

 

11



--------------------------------------------------------------------------------

28.    Statement of ERISA Rights.

Participants under the Plan have certain rights and protections under ERISA:

28.1.1    Participants may examine (without charge) all Plan documents,
including any amendments and copies of all documents filed with the U.S.
Department of Labor. These documents are available for Participants’ review in
the Company’s Human Resources Department.

28.1.2    Participants may obtain copies of all Plan documents and other Plan
information upon written request to the Administrator. A reasonable charge may
be made for such copies.

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of the other Participants. No one, including the Company or any other
Person, may fire a Participant or otherwise discriminate against a Participant
in any way to prevent a Participant from obtaining a benefit under the Plan or
exercising his or her rights under ERISA. If a Participant’s claim for a
severance benefit is denied, in whole or in part, such Participant must receive
a written explanation of the reason for the denial. Participants have the right
to have a denial of their claim reviewed. (The claim review procedure is
explained in Section 16 above.)

Under ERISA, there are steps Participants can take to enforce the above rights.
For example, if a Participant requests materials and does not receive them
within thirty (30) days, he or she may file suit in a federal court. In such a
case, the court may require the Administrator to provide the materials and to
pay the Participant up to $110 a day until he or she receives the materials,
unless the materials were not sent due to reasons beyond the control of the
Administrator. If a Participant has a claim which is denied or ignored, in whole
or in part, the Participant may file suit in a federal court. If it should
happen that the Participant is discriminated against for asserting his or her
rights, he or she may seek assistance from the U.S. Department of Labor, or may
file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If a
Participant is successful, the court may order the Person a Participant has sued
to pay these costs and fees. If a Participant loses, the court may order the
Participant to pay these costs and fees, for example, if it finds that the
Participant’s claim is frivolous.

If a Participant has any questions regarding the Plan, he or she should contact
the Administrator. If a Participant has any questions about this statement or
about his or her rights under ERISA, he or she may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in his or
her telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210. Participants also may obtain
certain publications about their rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

 

12



--------------------------------------------------------------------------------

Appendix A

Participant Multipliers

 

     

Participant Level  

 

Multiplier

 

Severance Period

      Tier I  

18

 

18 months

      Tier II  

12

 

12 months

      Tier III   1 for each year of service with the Company, with a minimum of
6 and a maximum of 9   1 month for each year of service with the Company, with a
minimum of 6 months and a maximum of 9 months

 

A-1



--------------------------------------------------------------------------------

Appendix B

Form of Release

WAIVER AND RELEASE OF CLAIMS

In connection with the termination of employment of [•] (the “Participant”), and
as required under the Perry Ellis International, Inc. Change in Control
Severance Plan (the “Plan”) to be eligible for Severance Benefits, the
Participant agrees as follows. All capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

1.    Release of Claims

In partial consideration of the Severance Benefits, to which the Participant
agrees that the Participant is not entitled until and unless the Participant
executes this waiver and release of claims (this “Release”) and it becomes
effective in accordance with the terms hereof, the Participant, for and on
behalf of the Participant and the Participant’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, subject to the proviso in the penultimate sentence of this Section 1,
hereby waives and releases any common law, statutory or other complaints,
claims, charges or causes of action of any kind whatsoever, both known and
unknown, in law or in equity, which the Participant ever had, now has or may
have against the Company and its former, present or future shareholders,
parents, subsidiaries, affiliates, predecessors, successors, assigns, directors,
officers, partners, members, managers, employees, trustees (in their official
and individual capacities), employee benefit plans and their administrators and
fiduciaries (in their official and individual capacities), representatives or
agents and each of their affiliates, successors and assigns (collectively, the
“Releasees”), by reason of facts or omissions which have occurred on or prior to
the date that the Participant signs this Release, including, without limitation,
any complaint, charge or cause of action arising out of the Participant’s
employment or termination of employment, or any term or condition of that
employment, or arising under federal, state, local or foreign laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age),
the Older Workers Benefit Protection Act, the National Labor Relations Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Worker Adjustment Retraining and
Notification Act and similar state laws, the Equal Pay Act, the Fair Labor
Standards Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Florida Civil Rights Act of 1992, any and
all claims/actions for retaliation which have been or could have been raised
under Florida’s Workers’ Compensation Act (Florida Statute § 440.205), the
Florida Private Sector Whistle-Blower Act (Florida Statute § 448.101-105), the
Florida Equal Pay Act, any claims under Florida Statute § 448.08 for unpaid
wages, waivable rights under the Florida Constitution and any other federal,
state and local laws relating to discrimination on the basis of age, sex or
other protected class, all claims under federal, state or local laws for express
or implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs. The Participant further agrees that this Release may be pleaded as a full
defense to any action, suit, arbitration or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by the
Participant, the Participant’s descendants, dependents, heirs, executors,
administrators or permitted assigns. By signing this Release, the Participant
acknowledges that the Participant intends to waive and release any rights known
or unknown that the Participant may have against the Releasees under these and
any other laws; provided, that the Participant does not waive or release claims
with respect to (i) any rights the Participant may have to the Severance
Benefits, (ii) any claims or rights under the Company’s indemnification policy
in accordance with the by-laws of the Company, or any rights the Participant may
have as an insured under any directors and officers liability insurance
policies, (iii) vested rights to benefits under Company employee benefit plans
(including the Equity Plan), (iv) any rights to unemployment, state disability
and/or paid family leave insurance benefits pursuant to the terms of applicable
law, and (v) rights that cannot be released as a matter of law (collectively,
the “Unreleased Claims”). The Participant hereby waives any and all claims to
reemployment with the Company or any of its Affiliates and affirmatively agrees
not to seek further employment with the Company or any of its Affiliates.

 

B-1



--------------------------------------------------------------------------------

If the Participant has worked or is working in California, the Participant
expressly agrees to waive the protection of Section 1542 of the California Civil
Code, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

2.    Proceedings

The Participant acknowledges that the Participant has not filed any complaint,
charge, claim or proceeding against any of the Releasees before any local,
state, federal or foreign agency, court, arbitrator, mediator, arbitration or
mediation panel or other body (each individually, a “Proceeding”). The
Participant represents that the Participant is not aware of any basis on which
such a Proceeding could reasonably be instituted; provided, that if the
Participant is aware of any basis on which such a Proceeding could reasonably be
instituted, then the Participant has disclosed such basis to the Company in
writing. The Participant (i) acknowledges that the Participant shall not
initiate or cause to be initiated on the Participant’s behalf any Proceeding
(except with respect to an Unreleased Claim) and shall not participate in any
Proceeding (except with respect to an Unreleased Claim), in each case, except as
required by law, and (ii) waives any right the Participant may have to benefit
in any manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, the Participant understands that, by
executing this Release, the Participant shall be limiting the availability of
certain remedies that the Participant may have against the Company and limiting
also the ability of the Participant to pursue certain claims against the
Releasees. Notwithstanding the above, nothing in Section 1 of this Release shall
prevent the Participant from (a) initiating or causing to be initiated on the
Participant’s behalf any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of the Participant’s claims under ADEA
contained in Section 1 of this Release (but no other portion of such waiver);
(b) enforcing the Participant’s rights to receive the Severance Benefits; or
(c) initiating or participating in an investigation or proceeding conducted by
the EEOC.

 

B-2



--------------------------------------------------------------------------------

3.    Time to Consider

The Participant acknowledges that the Participant has been advised that the
Participant has [twenty-one (21)][forty-five (45)] days from the date of receipt
of this Release to consider all the provisions of this Release and to the extent
the Participant signs this Release prior to the expiration of such period the
Participant does hereby knowingly and voluntarily waive the remaining portion of
such [twenty-one (21)][forty-five (45)] day period. THE PARTICIPANT FURTHER
ACKNOWLEDGES THAT THE PARTICIPANT HAS READ THIS RELEASE CAREFULLY, HAS BEEN
ADVISED BY THE COMPANY TO, AND HAS IN FACT, CONSULTED AN ATTORNEY AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE PARTICIPANT IS GIVING UP CERTAIN RIGHTS
WHICH THE PARTICIPANT MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE OTHER PROVISIONS
HEREOF. THE PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND THE PARTICIPANT
AGREES TO ALL OF ITS TERMS VOLUNTARILY.

4.    Revocation

The Participant hereby acknowledges and understands that the Participant shall
have seven (7) days from the date of execution of this Release to revoke this
Release (including, without limitation, any and all claims arising under ADEA)
and that neither the Company nor any other person is obligated to provide any
payments or benefits to the Participant pursuant to the Plan until eight
(8) days have passed since the Participant’s signing of this Release without the
Participant having revoked this Release (such eighth (8th) day, on which the
Release becomes irrevocable and effective, the “Release Effective Date”). If the
Participant revokes this Release, the Participant shall be deemed not to have
accepted the terms of this Release, and no action shall be required of the
Company under any section of this Release. Any revocation of this Release must
be made in writing and delivered to the Company at the Plan Sponsor address
provided in Section 27 of the Plan.

5.    Remedies. The Participant understands and agrees that if the Participant
breaches any provisions of this Release or fails to timely execute and deliver
this Release, or timely revokes the Participant’s acceptance of its terms, in
addition to any other legal or equitable remedy the Company may have, the
Company shall be entitled to cease making any payments or providing any benefits
to the Participant under Section 5 of the Plan, and the Participant shall
reimburse the Company for all attorneys’ fees and costs incurred by it arising
out of any such breach, including in defending against any suit brought by the
Participant against the Released Parties. The remedies set forth in this
paragraph shall not apply to any challenge to the validity of the waiver and
release of the Participant’s rights under ADEA. In the event that the
Participant challenges the validity of the waiver and release of the
Participant’s rights under ADEA, then the Company’s right to attorneys’ fees and
costs shall be governed by the provisions of ADEA, so that the Company may
recover such fees and costs if the lawsuit is brought by the Participant in bad
faith. Any such action permitted by this Section, however, shall not affect or
impair any of the Participant’s obligations under this Release, including
without limitation, the release of claims in Section 1 hereof. The Participant
agrees further that nothing herein shall preclude the Company from recovering
attorneys’ fees, costs or any other remedies specifically authorized under
applicable law.

 

B-3



--------------------------------------------------------------------------------

6.    No Admission

This Release does not constitute an admission of liability or wrongdoing of any
kind by the Participant or the Company.

7.    Certain Specific Acknowledgements

The Participant acknowledges that he or she has received a copy of, read, and
understands the Plan, and further acknowledges and agrees that (i) as a
condition to the receipt of the Severance Benefits, the Participant confirms by
execution of this Release that the Participant is bound by the Restrictive
Covenants, and (ii) in accordance with Section 7 of Appendix C to the Plan, upon
the Participant’s violation of any of the provisions of the Plan or the
Restrictive Covenants, the Severance Benefits shall immediately terminate and
Participant shall forfeit all rights thereto.

8.    General Provisions

The provisions of this Release shall be binding upon the Participant’s heirs,
executors, administrators, legal representatives and assigns. A failure of any
of the Releasees to insist on strict compliance with any provision of this
Release shall not be deemed a waiver of such provision or any other provision
hereof. If any provision of this Release is determined to be so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable, and in the event that any provision is determined to be entirely
unenforceable, such provision shall be deemed severable, such that all other
provisions of this Release shall remain valid and binding upon the Participant
and the Releasees.

9.    Governing Law

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Florida without giving effect to
conflict of laws principles.

*    *    *    *    *

IN WITNESS WHEREOF, the Participant has executed and delivered this Release as
of the date written below.

 

        DATE     [    ●    ]

 

B-4



--------------------------------------------------------------------------------

Appendix C

Restrictive Covenants

1.    Restrictive Covenants.

1.1.    the Participant acknowledges and agrees that he or she shall not, at any
time during his or her employment with the Company and its Affiliates or during
the Severance Period (the “Restricted Period”):

1.1.1.    engage (either as owner, investor, partner, stockholder, employer,
employee, consultant, advisor or director) in any business in which the
Participant has been directly engaged on behalf of the Company, or has
supervised as an employee thereof, during the prior two (2)-year period (or, if
earlier, the two (2)-year period ending on the date of the Participant’s
Involuntary Termination), or which was engaged in or planned by the Company at
the relevant time (or, if earlier, on the date of the Participant’s Involuntary
Termination), in any geographic area in which such business was conducted or
planned to be conducted;

1.1.2.    induce any customers of the Company with whom the Participant has had
contacts or relationships, directly or indirectly, during and within the scope
of the Participant’s employment with the Company, to curtail or cancel their
business with the Company;

1.1.3.    induce, or attempt to influence, any employee of the Company to
terminate employment with the Company; or

1.1.4.    solicit, hire or retain as an employee or independent contractor, or
assist any third party in the solicitation, hiring or retention as an employee
or independent contractor, any person who during the twelve (12) months
preceding such solicitation, hiring or retention was an employee of the Company;

provided, however, that the ownership of not more than one percent (1%) of the
equity securities of any company having securities listed on an exchange or
regularly traded in the over-the-counter market shall not, of itself, be deemed
inconsistent with Section 1.1.1. The Restricted Period shall be tolled during
(and shall be deemed automatically extended by) any period in which the
Participant is in violation of any of the provisions of this Section 1.
Notwithstanding anything to the contrary contained herein, the covenants
contained in Sections 1 through 5 of this Appendix C are in addition to, and not
in lieu of, and do not amend or modify, any other similar restrictive covenants
that run in favor of the Company and by which the Participant is bound.

1.2.    Each of the covenants contained in Section 1.1.1, 1.1.2, 1.1.3 and 1.1.4
are separate and distinct commitments that are independent of each other. In the
event that the terms of this Section 1 shall be determined by a final and
non-appealable judicial decision by a court of competent jurisdiction to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it will be interpreted to extend only over the maximum period of
time for which it may be enforceable, over the maximum geographical area as to
which it may be enforceable, or to the maximum extent in all other respects as
to which it may be enforceable, all as determined by such court in such action.

 

C-1



--------------------------------------------------------------------------------

2.    Cooperation. A Participant will at all times during the Restricted Period
assist the Company in the defense of any claims or potential claims that may be
made or threatened to be made against the Company in any action, suit or
proceeding, whether civil, criminal, administrative, investigative or otherwise,
and will assist the Company in the prosecution of any claims that may be made by
the Company in any such action, suit or proceeding, to the extent that such
claims may relate to such Participant’s employment or the period of such
Participant’s employment by the Company. Such Participant shall, unless
precluded by law, promptly inform the Company if the Participant is asked to
participate (or otherwise become involved) in any action, suit or proceeding
involving such claims or potential claims. Such Participant also shall, unless
precluded by law, promptly inform the Company if Participant is asked to assist
in any investigation (whether governmental or otherwise) of the Company (or its
actions), regardless of whether a lawsuit has then been filed against the
Company with respect to such investigation. Such Participant shall be entitled
to reimbursement, upon receipt by the Company of suitable documentation, for
Participant’s reasonable out-of-pocket expenses and any other expenses that are
pre-approved by the Company, in either case, for the assistance provided under
this Section. Notwithstanding the foregoing, the provisions of this Section 2
with respect to reimbursement of expenses shall in no way affect the
Participant’s rights to be indemnified and/or advanced expenses in accordance
with the Company’s corporate documents and/or in accordance with this Plan.

3.    Nondisclosure of Confidential Information. Except as required in the
faithful performance of a Participant’s duties with the Company, during the
period of such Participant’s employment with the Company and in perpetuity
thereafter, the Participant shall maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for the
Participant’s benefit or the benefit of any Person, any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, protocols, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (“Confidential
Information”), or deliver to any Person any document, record, notebook, computer
program or similar repository of or containing any such Confidential
Information. Upon the Participant’s termination of employment for any reason,
the Participant shall promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents or any other documents concerning the Company’s
Confidential Information, customers, business plans, marketing strategies,
products or processes. The Participant may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist such counsel in resisting or otherwise responding to
such process.

Notwithstanding anything to the contrary contained herein, nothing in this Plan
shall prohibit a Participant from reporting possible violations of federal law
or regulation to or otherwise cooperating with or providing information
requested by any governmental agency or entity, including, but not limited to,
the Department of Justice, the Securities and Exchange Commission, the Congress
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Such
Participant does not need the prior authorization of the Company to make any
such reports or disclosures and the Participant is not required to notify the
Company that the Participant has made such reports or disclosures.

 

C-2



--------------------------------------------------------------------------------

4.    Intellectual Property Rights. 4.1. The results and proceeds of a
Participant’s services for the Company (including, but not limited to, any trade
secrets, products, services, processes, know-how, designs, developments,
innovations, analyses, drawings, reports, techniques, formulas, methods,
developmental or experimental work, improvements, discoveries, inventions,
ideas, source and object codes, programs, matters of a literary, musical,
dramatic or otherwise creative nature, writings and other works of authorship)
resulting from services performed while an employee of the Company and any works
in progress, whether or not patentable or registrable under copyright or similar
statutes, that were made, developed, conceived or reduced to practice or learned
by such Participant, either alone or jointly with others (collectively,
“Inventions”), shall be works-made-for-hire and the Company shall be deemed the
sole owner throughout the universe of any and all trade secret, patent,
copyright and other intellectual property rights (collectively, “Proprietary
Rights”) of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, with the right to use the same
in perpetuity in any manner the Company determines in its sole discretion,
without any further payment to such Participant whatsoever. If, for any reason,
any of such results and proceeds shall not legally be a work-made-for-hire
and/or there are any Proprietary Rights which do not accrue to the Company under
the immediately preceding sentence, then such Participant hereby irrevocably
assigns and agrees to assign any and all of Participant’s right, title and
interest thereto, including any and all Proprietary Rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner determined by
the Company without any further payment to Participant whatsoever. As to any
Invention that a Participant is required to assign, such Participant shall
promptly and fully disclose to the Company all information known to Participant
concerning such Invention. Each Participant hereby waives and quitclaims to the
Company any and all claims, of any nature whatsoever, that Participant now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

4.2.    A Participant shall, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, do any and all things that
the Company may reasonably deem useful or desirable to establish or document the
Company’s exclusive ownership throughout the United States of America or any
other country of any and all Proprietary Rights in any such Inventions,
including the execution of appropriate copyright and/or patent applications or
assignments. To the extent a Participant has any Proprietary Rights in the
Inventions that cannot be assigned in the manner described above, such
Participant unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 4.2 is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being a Participant’s employer. A Participant further
shall, from time to time, as may be requested by the Company and at the
Company’s sole cost and expense, assist the Company in every proper and lawful
way to obtain and from time to time enforce Proprietary Rights relating to
Inventions in any and all countries. A Participant shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, a Participant shall execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designees. A Participant’s obligations under this Section 4.2 shall continue
until the end of the Restricted Period.

 

C-3



--------------------------------------------------------------------------------

4.3.    Notwithstanding anything to the contrary contained herein, a Participant
shall not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made: (A) in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney; and (B) solely for the purpose of reporting or investigating
a suspected violation of law; or is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. If a Participant files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Participant may disclose the Company’s trade secrets to the
Participant’s attorney and use the trade secret information in the court
proceeding if the Participant: (1) files any document containing the trade
secret under seal; and (2) does not disclose the trade secret, except pursuant
to court order.

5.    Nondisparagement. A Participant shall not, at any time during the
Participant’s employment and following the Participant’s termination of
employment for any reason, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company or its officers, directors, employees, advisors, businesses or
reputations.

6.    Company Defined. As used in this Appendix C, the term “Company” shall
include the Company and any direct or indirect subsidiaries and Affiliates
thereof and any successors thereto.

7.    Violation of Conditions. The payment of the Severance Benefits will
terminate immediately for a Participant if the Participant, at any time,
violates any of the provisions of the Plan or the Restrictive Covenants
contained in this Appendix C.

 

C-4